Citation Nr: 1427891	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the North Little Rock, Arkansas, regional office (RO) of the Department of Veterans Affairs (VA). 

In November 2011, the Board reopened the claim of service connection for an acquired psychiatric disability and remanded the merits of the claim for further  development.  The requested development has been completed, and the appeal has been returned to the Board for further appellate review.

The Veteran offered testimony at a videoconference hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of this hearing is in the claims file.

In September 2012 and April 2014, the Veteran and his representative submitted additional evidence in the form of lay statements, VA treatment records, and internet articles regarding substance abuse along with waivers of consideration of such evidence by the agency of original jurisdiction (AOJ). 
 
The issue of whether new and material evidence has been submitted to reopen a previously denied claim of Hepatitis C; the issues of entitlement to service connection for substance abuse, "HPL", gastroesophageal reflux disease, degenerative joint disease, and memory disorder; and the issues of entitlement to an increased evaluation for hypertension and erectile dysfunction have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2013).

The Veteran, through his representative, has raised a claim for substance abuse secondary to PTSD.  See Informal Hearing Presentation.  This matter is referred to the RO for appropriate action.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's alleged in-service stressors did not occur in combat; they are not verified or corroborated and are not credible.

2.  The Veteran does not have a current diagnosis of PTSD pursuant to the Diagnostic and Statistical Manual (DSM-IV) criteria.

3.  An acquired psychiatric disability did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post service year.  


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred in or aggravated by the Veteran's active service, and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a letter dated in February 2008 complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs), personnel records, and VA treatment records.  The Veteran has submitted private treatment records and numerous written statements in support of his claim.  The claims file also contains a lay statement from his ex-wife.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file and he has not contended otherwise. 

Additionally, the RO contacted the United States Army and Joint Services Records Research Center (JSRRC) in an attempt to corroborate the alleged in-service stressor.  In a December 2003 response, the JSRRC stated that Specialist Craig C. Bethea of Company B, 503rd Forward Support Battalion, shot himself in the shoulder on January 29, 1991.  The JSRRC was unable to verify if the Veteran was medivaced on the same helicopter.

The Veteran underwent a VA examination in February 2012.  His representative contends that the examination was inadequate.  See Informal Hearing Presentation.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2012 opinion is adequate.  The examiner considered the pertinent evidence of record, to include the Veteran's statements regarding the in-service shooting, STRs, personnel records, and VA treatment records.  The examiner fully examined the Veteran, thoroughly reviewed of the claims file, and answered the questions posed by the AOJ.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  See 38 C.F.R. 
§ 3.159(c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the April 2011 hearing, the VLJ identified the issue on appeal.  Testimony was solicited regarding the Veteran's claimed psychiatric disability.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2)  or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

Finally, the Board notes that this appeal was remanded in November 2011.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  The development requested in that remand, to provide a VA examination, was completed.  Accordingly, the Board finds that it may proceed to adjudication of this appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

II.  Analysis

Service connection basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. 
§ 1110.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of certain statutory presumptions, if applicable.  38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Presumptive service connection may also be granted for psychosis as a chronic disease when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A grant of service connection under 38 C.F.R. § 3.303(b) within the presumptive period does not require proof of the nexus element; it is presumed.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed under 38 C.F.R. § 3.309(a), and the term "continuity of symptomatology" as an alternative method of demonstrating service connection applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  38 C.F.R. § 4.125 (a) (2013).

The Veteran has alleged that during service he experienced stressor events which have led to the development of his claimed psychiatric disability.  First, the Veteran has provided testimony and numerous written accounts of an incident in which he claims to have witnessed the shooting of another soldier.  He has also testified that he was under stress while participating in Operation Desert Storm and that he feared being attacked by an enemy sniper or otherwise being shot.  Finally, the Veteran maintains that he saw dead and burned bodies while stationed in the Persian Gulf.

The DD Form 214 shows the Veteran was deployed to Saudi Arabia during the Persian Gulf War from January 2, 1991 to May 17, 1991.  He was awarded the Southwest Asia Service Medal with Bronze Service Star and the Kuwait Liberation Medal.  He was not awarded any medals indicative of combat service.  Personnel records further reflect that the Veteran's principal duty during this period was a wheel vehicle repairer while attached to the 503rd Forward Support Battalion.

The September 1987 enlistment examination contains a normal psychiatric evaluation.

STRs show that in January 1992, the Veteran received mental health counseling after complaining of work-related stress and stating that he "could go off and hit someone."  He reportedly felt harassed at work.  The Veteran also related a domestic incident involving his wife that occurred in October 1991 after he had been drinking.  The Veteran appeared somewhat depressed and had a restricted affect.  The Axis I diagnoses included "other interpersonal problem (difficulties with co-workers)", rule out alcohol abuse, and rule out personality disorder.  A few days later, the Veteran was given Axis I diagnoses of adjustment disorder with mixed emotional features and rule out alcohol abuse, and an Axis II diagnosis of personality disorder not otherwise specified.

In February 1992, the Veteran continued to complain of work-related stress and indicated that he had been drinking.  His Axis I diagnoses included alcohol abuse and personality disorder, not otherwise specified, with paranoid and passive-aggressive traits.

Psychiatric examination was normal in March 1992 at the separation examination, although the clinician noted a history of "unspecified personality disorder."  The Veteran complained of "depression or excessive worry" and "frequent trouble sleeping" on the accompanying medical history report. 

Personnel records indicate that the Veteran was counseled several times for misconduct, job performance, military appearance, attitude, and operating an unregistered motor vehicle.  This occurred both prior to and after the Veteran's deployment to Saudi Arabia.  In May 1990, the Veteran was cited under Article 15 for being disrespectful and loud toward a noncommissioned officer.  In June 1990, he was cited under Article 15 for failure to repair, breaking restriction, and disobeying a lawful command from a captain.  In January 1992, he was cited under Article 15 for willfully and unlawfully altering a public record (sick call slip).

Post-service VA and private medical records reflect that the Veteran has sought ongoing inpatient and outpatient treatment for substance abuse, suicidal ideation, and other mental health problems.  He has been alternately diagnosed with PTSD, major depressive disorder, personality disorder, anxiety disorder, bipolar disorder, rule out disassociative disorder, schizophrenia, substance induced mood disorder, cocaine dependence, and cannabis abuse.  

VA medical records show that the Veteran received mental health treatment on a regular basis starting in May 1999.  The first mention of the shooting stressor is dated March 23, 2000 during inpatient treatment.  At that time, the Veteran indicated that a fellow soldier was shot in the chest and fell on him, covering him with blood.  The results of psychological testing were indicative of PTSD symptomatology, although it was noted that the scores were higher than that which would be expected even in individuals with very severe PTSD.  Results of the MMPI-2 were invalid.

Just prior to the Veteran's April 2000 admission for PTSD treatment, a VA psychiatrist noted that the Veteran reported acute PTSD symptoms "likely exacerbated by crack use."  During inpatient treatment, it was noted that the Veteran was manipulative and that he was "trying to build a case for PTSD." When confronted about his lack of compliance during previous inpatient treatment, the Veteran "became more overtly threatening of self harm, showing his scarred wrists and making it clear that he would hurt himself again if not allowed back in the hospital."  The impression was "personality disorder borderline traits, ?PTSD vs. Malingering for secondary gain."  It was noted that the Veteran had "come up with more symptoms."  It was also noted that the Veteran's behavior changed when he learned that he was not going to be discharged in that he was laughing, joking, and talking loudly with his peers.  

On October 17, 2000, the Veteran reported visual hallucinations "involving his friend who died in combat during Desert Storm."  A VA physician noted that the Veteran "obviously told the nurse certain things so that he could be seen today."  The following day the Veteran reported hearing the voice of his friend "who was shot in the head by a sniper while the two of them were on watch."  At that time, he stated that he had been medically evacuated (medivaced) due to a left shoulder injury.  

In June 2002, the Veteran was hospitalized for PTSD and substance abuse treatment.  It was noted that he was "well known for his fabrication of illness with intent for secondary gain of diagnosis of PTSD and disability."  Axis I diagnoses included malingering, history of polysubstance dependence, substance induced mood disorder, PTSD, and rule out mood disorder not otherwise specified.

A June 14, 2002 treatment record contains the following statement:  "Upon interview today the patient now reports that he was being medivaced out of the area with his friend and that while the medics were working on his friend in the helicopter he was sprayed with some blood."  A separate treatment record dated that same day indicates that the Veteran "previously reported this incident to me as his friend who was walking post was shot at a distance and he came upon his friend."  Another doctor wrote:  Feel strongly that this patient is malingering.  His symptoms are inconsistent with his [mental status examination].  He is also inconsistent in terms of specific details/history illness.  He has shown a pattern of secondary gain on ward."

In September 2007, the Veteran reported hearing the voice of a soldier whose death he had witnessed.  In October 2007, he related that his friend was shot and that he jumped into a foxhole thereby injuring his arm.  The Veteran stated:  "The bullet went right past me.  It was a lot of blood . . he was ripped open."  He reported that he and the soldier were "medivaced out on the same helicopter to the nearest military hospital."  The Veteran related that after four months of recuperation he returned to the Gulf and completed his 12 month tour of duty. 

In January 2009, the Veteran reported that he had witnessed the aftermath of a fellow soldier shooting himself in the chest and that he injured his shoulder diving into a foxhole when he saw blood spurting out of the soldier's chest.  He stated that they were on the same medevac flight.  In April 2009, the Veteran reported hearing the voice of a buddy that was killed in Iraq.  Two days later, the Veteran reported that he hurt his right shoulder by falling into a foxhole after another soldier shot himself in a suicide attempt and fell on the Veteran.  He reportedly was transported to a MASH unit and remained in the field hospital for about one week.  However, in October 2009, the Veteran related that he witnessed another soldier "shot in combat."  

During a January 2011 VA joints examination, the Veteran related that he injured his left shoulder when he fell in a hole during gunfire.  
	
The Veteran submitted to a VA examination in February 2012.  He reported that during his Persian Gulf deployment, a fellow soldier fell into his arms after shooting himself and that they both then fell into a foxhole.  The examiner found that the Veteran did not have a mental disorder that conformed to DSM-IV criteria.  He acknowledged the Veteran's history of mental health treatment since 1999, as well as his lengthy substance abuse history.  He noted the initial PTSD diagnosis in 1999, but was unclear as to how the diagnosis was made since no stressor was documented at that time.  He reviewed the service records, to include the disciplinary problems, but found no mention of the alleged stressor.  The examiner noted that while the alleged stressor was adequate to support a PTSD diagnosis, he could not verify that it happened.  In addition, he found that the traumatic event was not persistently re-experienced, that there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness, and that there were no persistent symptoms of increased arousal.  Thus, the examiner opined that the Veteran did not meet the full criteria for a PTSD diagnosis related to fear of hostile military or terroristic activity while on active duty.  

The examiner also pointed out that the Veteran "does not have a history of being credible."  He noted that the Veteran had reported different stressors to different providers since about 2002 and had shown an inconsistent mental health presentation to many providers.  He determined that the Veteran's lengthy substance dependence history and inconsistent reporting of symptoms over the years "clouds" the diagnostic picture.  He acknowledged the numerous in-patient psychiatric admissions and noted that the Veteran had been diagnosed with malingering due to inconsistent reports and presentation of symptoms.  The examiner noted that the Veteran had previously alleged pre-service trauma, including witnessing a rape and substance abuse at the age of 15, which "indicates a potential for pre-military mental health problems."  However, he was unable to provide an opinion as to whether the Veteran's service "exacerbated his potential pre-military mental health problems" due to inability to verify the alleged stressor and the Veteran's history of not being credible.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the opinion of the February 2012 VA examiner, indicating that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD, to be the most probative and persuasive medical opinion evidence of record.  The February 2012 VA examiner's findings were based on a thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the veteran's history, and the thoroughness and detail of the opinion).  

The Board finds that the provisions of 38 C.F.R. § 3.304(f)(1) - (5) are not applicable in this case.  The record does not indicate that PTSD was diagnosed in service, that the Veteran is a combat veteran, that he was a prisoner of war, or that his claim is based on in-service personal assault.  See 38 C.F.R. § 3.304(f).  Although the Veteran relates the alleged stressor to fear of hostile military activity or terrorist activity, his assertions in this respect are not credible.  He has misled medical providers and changed descriptions of his stressors in a way to make him unreliable as a historian.  He has also exaggerated symptoms in a manner that has been noted to be manipulative.  If the above conditions are not met, as in this case, then a veteran's lay statements alone are not sufficient to establish a claimed PTSD stressor, and other corroborating evidence is necessary if the stressor cannot be verified.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006).  Corroboration of in-service stressors is an adjudicatory question involving both consideration of the facts as presented, as well as the credibility of the evidence contained in the claims folder.  

The Veteran's claims file does include evidence that Specialist Craig Bethea shot himself in the shoulder on January 29, 1991.  See JSRRC Response.  Thus, to that extent, the stressor is verified.  However, the Board finds that the Veteran's statements concerning this in-service stressor are not credible.  The Veteran has provided inconsistent accounts of his alleged stressor throughout the period on appeal; he has been shown to be manipulative to examiners; and he apparently makes claims of suicidal intention in order to hasten the progress of a claim.  The Veteran has an extensive history of alcohol and drug abuse, and some of his more grandiose claims are directly associated with substance use.

The Veteran has attempted to rehabilitate his inconsistent testimony by explaining that he mistakenly reported that he and Specialist Bethea were medivaced out of the area, and that what he meant to say was that he and Specialist Bethea were transported to a MASH unit in a vehicle, after which Specialist Bethea was medivaced out of the area in a helicopter.  See, e.g., September 2012 Letter; July 2013 Letter; and January 2014 Letter.  However, as discussed above, the Veteran has repeatedly stated that he and Specialist Bethea were transported out of the area in the same helicopter.  In this respect, the record does not affirm the Veteran's more recent statements. 

The Board notes that the other alleged stressors are too vague such that corroboration by JSRRC cannot be attempted.

The Board is aware of the PTSD diagnoses rendered by VA physicians, to include the May 2013 assessment conducted by a psychology intern.  However, without a verified stressor, any prior assessment of PTSD has no probative value.  Medical opinions have no probative value when they are based on an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. App. 548 (1993).  

Nor is service connection warranted for any other psychiatric disorder.  As discussed above, the Board finds the opinion of the February 2012 VA examiner, that the Veteran does not have an Axis I mental disorder, to be the most probative and persuasive medical opinion evidence of record.  In any event, the first documented medical report of psychiatric disability came in May 1999, seven years after the Veteran was discharged from active duty service.  With respect to negative evidence, the fact that there were no records of any psychiatric complaints or treatment for many years weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

An April 2009 statement from the Veteran's ex-wife describes the Veteran's behavioral changes after returning from the Gulf War.  The Board acknowledges that the Veteran and his wife are competent to testify as to the presence of post-service mental health symptoms, which are capable of lay observation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, to the extent that they relate those problems to service, their assertions are not probative.  As lay persons, they have not been shown to have the clinical expertise to opine as to medical etiology or to render medical opinions.  Accordingly, their assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between the Veteran's claimed psychiatric problems and his time in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Finally, the competent evidence of record does not show that psychosis was diagnosed within one year of separation.  Thus, presumptive service connection for an acquired psychiatric disorder is not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

The preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability and that claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


